Citation Nr: 0714496	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for a grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969, and from July 1971 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action.  Although 
the appeal initially included a claim for an increased rating 
for PTSD, the veteran's July 2004 substantive appeal limited 
the issue for Board review to the effective date question.  


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD until August 31, 
2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
2001, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5110, 5304(c) (West 2002); 
38 C.F.R. §§ 3.400, 3.654(a), 3.700(a)(1)(i) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is challenging the effective date assigned 
following the RO's grant of service connection for PTSD.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
effective date has been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 500.  In 
Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  
Thus, VA's duty to notify has been satisfied.  Further, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duty to 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).   

Background & Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The veteran contends that he is entitled to an effective date 
of November 13, 1968, the date he left Vietnam, for the grant 
of service connection for PTSD.  He asserts this date is when 
he began suffering from this condition.  The veteran states 
that he had submitted a claim for a nervous condition on 
March 25, 1986, and argues that this depression was actually 
his currently diagnosed PTSD.

The file reflects that the veteran filed a claim of service 
connection for depression in March 1986, which was denied by 
the RO in November 1986.  

The veteran was first diagnosed as having PTSD in the 1990s 
and filed an initial claim of service connection for PTSD on 
August 31, 2001.  The March 1986 claim cannot constitute a 
claim for compensation benefits for PTSD because the veteran 
did not express any intent to claim service connection for 
that disorder, which is distinct from depression.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In this case, the basic facts are not in dispute.  On April 
29, 1983, the veteran was discharged from his latter period 
of active duty and he filed his initial claim of service 
connection for PTSD on August 31, 2001.  In a July 2002 
rating decision, the RO granted service connection for PTSD, 
effective August 31, 2001.  As such, the RO assigned the 
earliest possible effective date for its grant of the 
veteran's claim, which as noted above was received by VA on 
August 31, 2001.  

Since the veteran's PTSD had its onset in service, service 
connection was established.  It does not follow, however, 
that just because service connection is warranted, the 
effective date of service connection should be the day the 
veteran left Vietnam or any other time prior to his filing of 
a claim for this benefit.  Doing so would render meaningless 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, the Court has held that an effective date of an award 
of service connection is not based on the earliest medical 
evidence showing a causal connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999). 

Because the veteran did not submit a claim, either formal or 
informal, for compensation benefits for PTSD until August 31, 
2001, entitlement to an effective date prior August 31, 2001, 
is precluded as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law is dispositive, the 
claim should be denied as a matter of law).  Moreover, 
because the veteran was on active duty until October 10, 
1969, entitlement to VA compensation benefits prior to the 
day following his discharge is prohibited as a matter of law.  
38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654(a), 
3.700(a)(1)(i) (2006).  

As a final point, the Board notes the veteran filed a March 
1986 claim for depression, and acknowledges an RO rating 
decision issued in November 1986 denying him service 
connection for that disability.  The RO notified the veteran 
that his claim for a "nervous condition" was denied.  In 
Ephraim, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim based on a 
diagnosis of a new mental disorder, i.e., PTSD, states a new 
claim for the purposes of jurisdiction.  Id. at 402.  As 
such, his initial claim of service connection for PTSD was 
received on August 31, 2001.


ORDER

Entitlement to an effective date prior to August 31, 2001, 
for the grant of service connection for PTSD, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


